DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-11 and 19-28, in the reply filed on May 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 12-18 are withdrawn as non-elected claims, and claims 1-11 and 19-28 are considered in this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fukuoka et al. (Fukuoka, US 2014/0211136).
Re claim 1: As shown in Figs. 1-4, Fukuoka discloses a display panel comprising:
a substrate 10, wherein a plurality of shield blocks of a shield pattern layer 31 and a plurality of first conductor patterns WG are arranged in an array above the substrate 10 (Fig. 2);

a plurality of dummy pixel units PB, wherein each of the dummy pixel units comprises a second shield block 313(31) of the shield blocks (Figs. 3 and 4).
Fukuoka discloses that the dummy pixel units PB are not connected to the switching element, and is in an electrically floating state (Fig. 3 and paragraph 38).
Accordingly, it is clear that the second shield blocks 313(31) and the first conductor patterns WG are not overlapped.
Further, Fukuoka discloses that a width of the peripheral area PRA is less than 1 mm (or 1000 micrometers) (claim 7). This meets the claimed range from 50 micrometers to 3000 micrometers.
Accordingly, as shown in Fig. 3, it is clear that a first edge of the substrate 10 (at right) is spaced apart from a second edge BD (boundary) of an adjacent one of the standard pixel units PE adjacent to the dummy pixel units PB by a first distance, wherein the first distance is within a range from 50 micrometers to 3000 micrometers.
Re claim 2: The display panel according to claim 1, wherein each of the standard pixel units PE further comprises one of a plurality of second conductor patterns WS/WD, the first shield blocks 312(31) and the second conductor patterns WS/WD are overlapped respectively, the second shield blocks 313(31) and the second conductor patterns WS/WD are not overlapped (paragraph 38), and each of the first conductor patterns WG and the second conductor patterns WS/WD is a gate, a drain, or a source (paragraphs 26 and 27).
Re claim 3: The display panel according to claim 1, wherein, as shown in Fig. 4, each of the standard pixel units further comprises one of a plurality of pixel electrodes PE, each of the first shield 
Re claim 4: The display panel according to claim 1, wherein, as shown in Figs. 2 and 3, each of the standard pixel units further comprises one of a plurality of semiconductor patterns SC, the first shield blocks 312(31) and the semiconductor patterns SC are overlapped respectively, and the second shield blocks 313(31) and the semiconductor patterns SC are not overlapped since the dummy pixel units are not connected to the switching element SW (paragraph 38).
Re claim 5: The display panel according to claim 1, wherein, as shown in Figs. 2 and 3, each of the standard pixel units PE further comprises one of a plurality of insulation blocks of an insulation layer 13 (formed on top of the switching element SW), the first shield blocks 312(31) and the insulation blocks are overlapped respectively, and the second shield blocks 313(31) and the insulation blocks are not overlapped since the dummy pixel units are not connected to the switching element SW (paragraph 38).
Re claim 6: The display panel according to claim 1, wherein each of the standard pixel units PE further comprises one of a plurality of color filter patterns 32A(32), each of the dummy pixel units PB further comprises one of the color filter patterns 32B(32), the first color filter patterns 32A(32) are arranged respectively corresponding to the first conductor patterns WG, and the second color filter patterns 32B(32) are not arranged corresponding to the first conductor patterns WG since the dummy pixel units are not connected to the switching element SW (paragraph 38). 
Re claim 19: As shown in Figs. 1-4, Fukuoka discloses a manufacturing method of a display panel, comprising:
providing a substrate material layer 10;

cutting the substrate material layer 10 along at least one cutting surface (at right in Fig. 3).
Fukuoka discloses that the dummy pixel units PB are not connected to the switching element, and is in an electrically floating state (Fig. 3 and paragraph 38).
Accordingly, it is clear that the second shield blocks 313(31) and the first conductor patterns WG are not overlapped.
Further, Fukuoka discloses that a width of the peripheral area PRA is less than 1 mm (or 1000 micrometers) (claim 7). This meets the claimed range from 50 micrometers to 3000 micrometers.
Accordingly, as shown in Fig. 3, it is clear that a first edge of the substrate 10 (at right) is spaced apart from a second edge BD (boundary) of an adjacent one of the standard pixel units PE adjacent to the dummy pixel units PB by a first distance, wherein the first distance is within a range from 50 micrometers to 3000 micrometers.
Re claim 21: The manufacturing method according to claim 19, wherein each of the standard pixel units PE further comprises one of a plurality of second conductor patterns WS/WD, the first shield blocks 312/31 and the second conductor patterns WS/WD are overlapped respectively, the second shield blocks 313/31 and the second conductor patterns WS/WD are not overlapped since the dummy pixel units are not connected to the switching element SW (paragraph 38), and each of the first 
Re claim 22: The manufacturing method according to claim 19, wherein, as shown in Figs. 3 and 4, each of the standard pixel units further comprises one of a plurality of pixel electrodes PE, each of the first shield blocks 312(31) and each of the second shield blocks 313(31) respectively have a first opening and a second opening, the pixel electrodes PE and the first openings of the first shield blocks 312(31) are overlapped respectively, and the pixel electrodes PE and the second openings of the second shield blocks 313(31) are not overlapped.
Re claim 23: The manufacturing method according to claim 19, wherein, as shown in Figs. 2 and 3), each of the standard pixel units PE further comprises one of a plurality of semiconductor patterns SC, the first shield blocks 312(31) and the semiconductor patterns SC are overlapped respectively, and the second shield blocks 313(31) and the semiconductor patterns SC are not overlapped since the dummy pixel units are not connected to the switching element SW (paragraph 38).
Re claim 24: The manufacturing method according to claim 19, wherein, as shown in Fig. 2, each of the standard pixel units PE further comprises one of a plurality of insulation blocks of an insulation layer 13, the first shield blocks 312(31) and the insulation blocks 13 are overlapped respectively, and the second shield blocks 313(31) and the insulation blocks 13 are not overlapped since the dummy pixel units are not connected to the switching element SW (paragraph 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (Fukuoka, US 2014/0211136) in view of Ogasawara et al. (Ogasawara, US 2010/0214195).
Re claim 8: The display panel according to claim 1:
Fukuoka does not disclose that a plurality of first standard pixel units of the standard pixel units are located in a display region, wherein the dummy pixel units and a plurality of second standard pixel units of the standard pixel units are located in a non-display region.
As shown in Figs. 5, 6 and 8 (see also Fig. 17), Ogasawara discloses a display panel in which a plurality of first standard pixel units 362 (inner pixels) of the standard pixel units are located in a display region 151, wherein the dummy pixel units 169 and a plurality of second standard pixel units 361 of the standard pixel units are located in a non-display region 152 in order to accommodate a contour section of the display region (paragraphs 32 and 33). It is noted that a part of each second standard pixel unit 361 comprising a switching element is located in the display region 151 (paragraphs 67, 71 and 72).
Accordingly, it is obviously applicable to the display panel of Fukuoka in order to satisfy an intended application.
Thus, according to an intended application, as taught by Ogasawara, it would have been obvious to one having skill in the art at the time the invention was made to locate a plurality of first standard pixel units of the standard pixel units in a display region, wherein the dummy pixel units and a plurality of second standard pixel units of the standard pixel units are located in a non-display region in order to satisfy the intended application.
Re claims 7 and 25: The display panel according to claim 1 and the manufacturing method according to claim 19 respectively, as shown in Figs. 1 and 3 of Fukuoka, further comprising an adhesion layer SE.  Fukuoka does not disclose that the adhesion layer and some of the standard pixel units are overlapped.

Accordingly, it is obvious that the adhesion layer and some of the standard pixel units are overlapped.
Allowable Subject Matter
Claims 9-11, 20 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 17, 2021